DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 37-45 and 56 are allowable over the prior art of record. The closest prior art of record Kornelson et al. (Patent Number 7139779), teaches developing an ETL system for transforming data prior to loading the data into a data warehouse that automatically generates configuration files from an input data flow diagram defining the ETL system, where the configuration files or other metafiles control execution of the processes (see abstract). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 37 as “accessing a data source where the dataset is stored; pre-processing the dataset to generate: a reference file indicating one or more predetermined characteristics of the structured data that are contained within each of the discrete data files; and a metadata file indicating one or more data metrics; and upon a selection of a subset of data from the dataset to process: defining plugin connections for processing the selection of data; dynamically allocating data processing tasks to connected computer nodes; and performing data processing on the selection of data; and generating an output of the 
Dependent claims 38-45 and 56 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jay A Morrison/
Primary Examiner, Art Unit 2198